Citation Nr: 1720596	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral eye disability claimed as vision problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the Muskogee RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied a service connection claim characterized as vision problems in both eyes.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The AOJ issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, the Board remanded the service connection claim for a bilateral eye disability claimed as vision problems to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the April 2015 supplemental SOC (SSOC)).

Although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran maintains that he worked as an aircraft repairman in service, where he worked with the hydraulic system.  In his July 2013 Board hearing, the Veteran testified that during service, the hydraulic fluid splashed in his eyes several times.  The Veteran explained that whenever his eyes came into contact with the hydraulic fluid, he would go rinse his eyes out and go back to working.  The Veteran further explained that there was no one to replace him had he gone to report each time and that he had no problems with his eyes back then, so he did not seek treatment in service. 

The Veteran's service treatment records (STR) show the Veteran had corrective lenses with 20/20 vision upon separation.  His service treatment records are negative for any mention of treatment for bilateral lattice degeneration or any other eye disability, and are negative for complaints, clinical findings, treatment or a diagnosis pertaining to the eye.  Post service, however, the record includes several eye diagnoses, including lattice degeneration.  

In July 2013, the Veteran submitted a statement from Mr. P.B, in which he claimed that he was stationed with the Veteran and they both worked in the hydraulic shop.  Mr. P.B. stated that the Veteran's eyes were exposed to the hydraulic fluid on several occasions and elaborated that these types of accidents were so common that they were provided with an eyewash station in the hydraulic shop. 

Pursuant to VA's duty to assist a claimant in the development of facts pertinent to the claim, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (West 2014).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted or medical opinion obtained in conjunction with the Veteran's service connection claim.  As noted, however, the Veteran has been diagnosed with bilateral lattice degeneration (the only one of several diagnoses which may constitute a disability for compensation purposes), the Veteran and Mr. P.B. provided statements indicating possible eye injury due to splashing of hydraulic fluid in service (which they are competent to assert), and the Veteran has asserted the existence of a possible a medical relationship between current eye problems and the alleged in service events. 

Therefore, in light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are arguably met with respect to the claim, warranting an examination and appropriate medical opinion to fulfill VA's duty to assist.  Id.

Hence, the AOJ should arrange for Veteran to undergo VA eye examination, by an appropriate physician (preferably, an ophthalmologist).  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the above-noted examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently includes outpatient treatment records from the Oklahoma City VA Medical Center (VAMC), Muskogee VAMC and the Tulsa Outpatient Clinic dated through January 9, 2015.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Oklahoma City and Muskogee VAMCs and the Tulsa Outpatient Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 9, 2015, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment and/or medical opinion evidence), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Oklahoma City and Muskogee VAMCs, and the Tulsa Outpatient Clinic, all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 9, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record -to include as regards non-VA (private) treatment, and/or medical opinion evidence tending to support a medical a relationship between in-service events and current eye disability (as alleged)..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye examination by an appropriate physician (preferably, an ophthalmologist).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should  render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral lattice degeneration is medically-related to in-service injury or disease-to particularly include injury resulting from hydraulic fluid splashing in the Veteran's eyes, as alleged. 

In addressing the above, the physician must consider and discuss all medical and other objective evidence, as well as all lay assertions-to include the Veteran's and Mr. P.B.'s competent assertions as to in-service events.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




